Exhibit 4.1 COMMON STOCK COMMON STOCK NUMBER [LOGO] SHARES PROXIM WIRELESS INCORPORATED UNDER THE LAWS OF THE STATE OF DELAWARE PROXIM WIRELESS CORPORATION CUSIP 744 See reverse for certain definitions THIS CERTIFIES THAT is the record holder of FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK, $0.01 PAR VALUE PER SHARE, OF PROXIM WIRELESS CORPORATION transferable on the books of the Corporation in person or by duly authorized attorney upon surrender of the Certificate properly endorsed.This certificate and the shares represented hereby are subject to the laws of the State of Delaware, and to the Certificate of Incorporation and By-laws of the Corporation, as now or hereafter amended. This Certificate is not valid until countersigned by the Transfer Agent and registered by the Registrar. WITNESS the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. DATED: PROXIM WIRELESS CORPORATION /s/ David L. Renauld CORPORATE SEAL /s/ Pankaj S. Manglik Secretary 2003 President DELAWARE COUNTERSIGNED AND REGISTERED: REGISTRAR AND TRANSFER COMPANY BYTRANSFER AGENT AND REGISTRAR AUTHORIZED SIGNATURE PROXIM WIRELESS CORPORATION THIS CORPORATION IS AUTHORIZED TO ISSUE COMMON STOCK AND PREFERRED STOCK WHICH MAY HAVE DIFFERENT PREFERENCES, VOTING POWERS, AND OTHER RIGHTS AND ATTRIBUTES, ALL AS SET FORTH IN THIS CORPORATION'S CERTIFICATE OF INCORPORATION AS IN EFFECT FROM TIME TO TIME.THIS CORPORATION WILL FURNISH WITHOUT CHARGE TO EACH STOCKHOLDER WHO SO REQUESTS THE POWERS, DESIGNATIONS, PREFERENCES, AND RELATIVE, PARTICIPATING, OPTIONAL, OR OTHER SPECIAL RIGHTS OF EACH CLASS OF STOCK OR SERIES THEREOF AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH PREFERENCES AND/OR RIGHTS. The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM - as tenants in common UNIF GIFT MIN ACT - Custodian (Cust) (Minor) under Uniform Gifts to Minors Act (State) TEN ENT - as tenants by the entireties JT TEN _ as joint tenants with right UNIF TRF MIN ACT - Custodian (until age ) (Cust) under Uniform Transfers (Minor) to Minors Act (State) Additional abbreviations may also be used though not in the above list. For value received, hereby sell, assign and transfer unto PLEASE INSERT SOCIAL SECURITY OR OTHER IDENTIFYING NUMBER OF ASSIGNEE PLEASE PRINT OR TYPEWRITE NAME AND ADDRESS, INCLUDING POSTAL ZIP CODE, OF ASSIGNEE Shares of the stock represented by the within Certificate, and do hereby irrevocably constitute and appoint Attorney to transfer the said stock on the books of the within named Corporation with full power of substitution in the premises. DATED: X NOTICE: THE SIGNATURE(S) TO THIS ASSIGNMENT MUST CORRESPOND WITH THE NAME(S) AS WRITTEN UPON THE FACE OF THE CERTIFICATE IN EVERY PARTICULAR WITHOUT ALTERATION OR ENLARGEMENT, OR ANY CHANGE WHATEVER. Signature(s) Guaranteed: By: THE SIGNATURE(S) MUST BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION (BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM), PURSUANT TO S.E.C RULE 17Ad-15.
